DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-13 and 15 in the reply filed on July 1, 2021 is acknowledged. Claims 1-15 are pending of which claim 14 is withdrawn and claims 1-13 and 15 are pending. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that the “at least one butene- 1 (co)polymer has a butene-1 content of at least 55%, based on the total monomer content of the butene-1 (co)polymer” however it unclear whether this is a mol % or weight %. 
	Claims 4-6 are dependent on claim 1 and claim 1 and 4-6 fail to positively recite the two solid tackifiers, the olefin copolymer and the additive, respectively. 
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 4, 5, 6, 8, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIDO et al. (US 2012/0321885 A1).  
	KIDO et al. disclose a pressure-sensitive adhesive sheet having good unwinding property from a roll body or the like and excellent antistatic property, and is suitable for a surface protective film. The pressure-sensitive adhesive sheet is a pressure-sensitive adhesive sheet including a back surface layer (A), a backing layer (B), and a pressure-sensitive adhesive layer (C) (equivalent to the pressure sensitive adhesive composition of the claimed invention), the back surface layer (A) and the pressure-sensitive adhesive layer (C) being outermost layers (meeting the limitations of claims 11 and 12). The pressure-sensitive adhesive layer (C) contains at least one kind selected from a polyolefin-based resin (equivalent to the butene-1 (co)polymer of the claimed invention), and a styrene-based resin (equivalent to the styrene copolymer of the claimed invention). Examples of the polyolefin-based resin include, more specifically, a low-density polyethylene, a linear low-density polyethylene, a polypropylene, a poly-1-butene (hence meeting the limitation that the butene-1 (co)polymer has a butene-1 content of 85 to 100 % by mol, based on the butene-1 (co)polymer as recited in claim 1 and 15).  The content of the at least one kind selected from a polyolefin-based resin and a styrene-based resin in the pressure-sensitive adhesive layer (C) is preferably 50 wt % or more, more preferably 60 wt % or 

more, most preferably 90 wt % or more. The pressure-sensitive adhesive layer (C) may 
further contain a crystalline polypropylene-based resin (equivalent to the one additional polymer of the claimed invention and meeting the limitations of claim 5) in order that the adhesion of the pressure-sensitive adhesive layer (C) may be adjusted.  When the pressure-sensitive adhesive layer (C) contains the crystalline polypropylene-based resin, the adhesion of the pressure-sensitive adhesive layer (C) is moderately reduced and hence its storage modulus of elasticity can be increased.  When the pressure-sensitive adhesive layer (C) further contains the crystalline polypropylene-based resin, the content of the crystalline polypropylene-based resin in the pressure-sensitive adhesive layer (C) can be set to any appropriate content depending on a desired adhesion and a desired storage modulus of elasticity.  The content of such crystalline polypropylene-based resin is preferably 0 to 50 wt %, more preferably 0 to 40 wt %, still more preferably 0 to wt % with respect to the total weight of the amorphous propylene-(1-butene) copolymer. As the styrene-based resin, a styrene-based thermoplastic elastomer is preferred. The content of a styrene block structure in the styrene-based block copolymer is preferably 5 to 40 wt %. The pressure-sensitive adhesive layer (C) can contain any appropriate other component as required.  Examples of the other component include: a tackifier; a softening agent; an antioxidant; an olefin-based resin; a silicone-based resin; a liquid acrylic copolymer; a polyethyleneimine; a fatty acid amide; a phosphate; a hindered amine-based light stabilizer; a UV absorbing agent; a thermal stabilizer; a filler or pigment such as calcium oxide, magnesium oxide, silica, zinc oxide, or titanium oxide; and any other additive (meeting the limitations of claim 6).  The kinds, number, and amounts of other additives that can be incorporated into the pressure-sensitive adhesive layer (C) can be properly set depending on purposes. The tackifier is effective in improving the adhesion.  When the pressure-sensitive adhesive layer (C) contains the tackifier, the content of the tackifier in the pressure-sensitive adhesive layer (C) can be set to any appropriate content in consideration of the prevention of the occurrence of an adhesive residue due to a reduction in cohesive strength of the layer.  The content of the tackifier in the pressure-sensitive adhesive layer (C) is preferably 1 to 60 wt %. Examples of the (equivalent to the liquid and solid tackifier of the claimed invention). (See Abstract and paragraphs 0079-0108). With regards to the limitation that the composition when employed as a 20 um thick adhesive layer between two substrates has an adhesion when releasing the two substrates from each other of 5 to 8 N/15mm and after again pressing the two substrates together of 0.5 to 2 N/15mm, the Examiner takes the position that such a limitation is inherent in the compositor taught by KIDO et al. given that the composition as taught by KIDO et al. and that of the claimed invention are identical. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 3, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KIDO et al. (US 2012/0321885 A1).  
KIDO et al., as discussed above, do not teach the viscosity limitations of claims 2-4, and 7 and the concentration limitations of claim 9. 
However, with regards to the viscosity and concentration of each component, the Examiner would like to point out that workable physical properties and concentrations are tackifier is effective in improving the adhesion and when the pressure-sensitive adhesive layer (C) contains the tackifier, the content of the tackifier in the pressure-sensitive adhesive layer (C) can be set to any appropriate content in consideration of the prevention of the occurrence of an adhesive residue due to a reduction in cohesive strength of the layer and that the concentration of each copolymer can be varied to reduce the adhesion and the storage modulus of elasticity of the composition.   

	6.	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KIDO et al. (US 2012/0321885 A1) in view of KUDO (US 2003/0149417 A1).  
 KIDO et al., as discussed above, do not teach that the pressure sensitive adhesive composition is a packaging adhesive for foods, drugs, hygienic tissues, cleaning tissues or cosmetic tissues.
	However, KUDO discloses a hygiene product including an absorbent article having a top layer for facing a wearer and a back layer having a pressure sensitive adhesive layer on a garment surface thereof, and a packaging sheet in which the absorbent article is wrapped.  The packaging sheet has a first surface and a second surface.  At least 50% of the top layer of the absorbent article faces the first surface of the packaging sheet.  The pressure sensitive adhesive layer of the absorbent article is covered with a release sheet.  The absorbent article is wrapped in the packaging sheet such that the second surface of the packaging sheet appears externally. (See Abstract). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to use the pressure sensitive adhesive of KIDO et al. as a packaging adhesive for hygienic tissues or cleaning tissues given that such a use is taught in the prior art as shown by KUDO. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	7.	Claims 1-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, 10, and 12-14 of copending Application No. 16/266,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the indicated claims 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller et al. (US 5028646 A) disclose pressure-sensitive adhesive compositions comprising a specific range of compositions including an elastomeric component based on an A-B-A block copolymer wherein the A blocks are derived from styrene or a-methylstyrene and a radial block copolymer, a solid tackifier resin, a liquid tackifier resin, and an end block reinforcing resin. 
Joseph et al. (US 2011/0135922 ) disclose an adhesive composition comprising a block copolymer component and a tackifier mixture wherein the tackifier mixture comprises a first and second solid tackifier and a third liquid tackifier. 
Musacchi et al. (US 2013/0202836) disclose a reclosable pressure sensitive adhesive layer formed from a composition comprising a butene-1 (co)polymer and a solid tackifier.  
Lakshmanan et al. (US 4833192 ) disclose a hot melt adhesive composition comprising butene-1 copolymer, a solid hydrocarbon tackifier, and a low molecular weight liquid polybutene. 
 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787